Citation Nr: 1105116	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-37 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits for spina bifida under 38 U.S.C.A. § 1805 
as a child of a Vietnam veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served from March 1964 to March 1968.  He had service 
in Vietnam from April 1966 to February 1967.  The appellant is 
the Veteran's adult daughter and seeks benefits under 38 U.S.C.A. 
§ 1805.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefit sought.

In August 2010, the appellant and the Veteran testified before 
the undersigned at the RO in Seattle, Washington.  A transcript 
of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant was born in November 1976, and her birth records 
contain no evidence of a diagnosis of spina bifida.

An October 1992 private report of x-rays shows that the appellant 
was examined for the lumbar spine.  There was midline thin 
radiolucent defect, consistent with spina bifida at the L5 level.  
This configuration of spina bifida was of doubtful clinical 
significance.

In a November 2006 private record, C.S., M.D. indicated that he 
treated the appellant in 1992.  She had an x-ray at that time 
that showed spina bifida.  Dr. S stated that this was presumed to 
be a congenital lesion that she was born with.

VA will pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
Veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina 
bifida" means any form and manifestation of spina bifida except 
spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 
3.814(c)(3).  VA's General Counsel concluded that, for purposes 
of title 18 benefits, the term spina bifida referred to a 
defective closure of the bony encasement of the spinal cord, but 
did not include other neural tube defects such as anencephaly and 
encephalocele.  VAOPGCPREC 5-99.  Spina bifida is the only birth 
defect that warrants the award of monetary benefits based on the 
herbicide exposure of the Veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).

The appellant's birth records contain no evidence of treatment 
for or diagnosis of spina bifida.  While the October 1992 x-ray 
report shows that there were findings consistent with spina 
bifida, the x-rays themselves are not available for review.  As 
the diagnosis of this disability is a threshold determination 
that must be made before benefits may be granted, the Board 
determines that a medical opinion is necessary to establish the 
nature of the appellant's disability.  The Board notes that, 
while the Veteran's claims file is located with the RO in Denver, 
Colorado, the appellant lives in Port Angeles, Washington.  She 
asserted that the closest VA facility is the Port Angeles 
Community Based Outpatient Clinic.  If possible, the examination 
should be conducted at this facility.  Otherwise, it should be 
conducted at the nearest facility with the ability to examine the 
appellant.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a VA 
examination by an appropriate specialist to 
determine whether she manifests any form of 
spina bifida other than spina bifida occulta.  

If possible, the examination should be 
conducted at the Port Angeles, Washington, 
Community Based Outpatient Clinic.  
Otherwise, it should be conducted at the 
closest available VA facility.  The appellant 
lives in Port Angeles, Washington.

The claims file should be made available to 
and reviewed by the examiner in conjunction 
with the examination.  Any indicated 
diagnostic tests, including x-rays, and 
studies should be accomplished.

The examiner should provide an opinion as to 
whether it is at least as likely as not (a 50 
percent probability) that the appellant has 
any form of spina bifida other than spina 
bifida occulta.

In rendering an opinion, the examiner is 
asked to address the appellant's birth 
records and the October 1992 record from Dr. 
S.

A rationale should be provided for all 
opinions rendered.


2.  Thereafter, the claim should be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case and allow an appropriate period 
of time for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


